DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive. 			Applicant’s representative argues on page 6 of the remarks filed 12/16/2021 that “as     
the disclosures of the Parent Applications are substantively identical to that of the instant application, the Parent Applications contain the exact same supporting material and thus also meet the 35 U.S.C. 112(a) written description and enablement requirements with respect to the pending claims.”
 	The Examiner respectfully disagrees and would like to point out that the issue raised in regards to the 35 U.S.C. 112(a) written description and enablement requirements cannot be obviated by pointing out that “the disclosures of the Parent Applications are substantively identical to that of the instant application and contain the exact same supporting material” because the issue raised concerns the pending claims which are totally distinct from both the disclosures and the claims of the Parent Applications. As a result, the pending claims are not entitled to the earlier benefit date of the prior-filed applications. Note that the issue is not whether the disclosures of the Parent Applications are identical to the disclosure of the instant application but whether the claims of the instant application are adequately disclosed, described, or supported by the disclosures of the Parent Applications in such a way that granting the pending claims the benefit date of the earlier-filed Parent Applications would be justified. In this case, the claims are not supported and granted the benefit of the earlier-filed Parent Applications cannot be reasonably justified. 

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 16/215,573; 15/798,136; 15/390,681; 14/386,561 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Accordingly, claims 21-40 are not entitled to the earlier benefit date of the prior-filed applications.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-26, 30-37, and 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gau, Shyh-Pyng (US 20010032322 A1) and Hsu; Pin-Huan (US 10002650 B1).
 	Regarding claim 21, Gau discloses an integrated-circuit memory component (memory IC) comprising: a programmable register to store a sampling-edge value [¶0002: a buffer adopting the rising edge wherein a buffer circuit is divided into two sampling circuits composed of a rising-edge]; a timing input to receive a timing signal [¶0010: timing the clock signal]. 
 	Gau does not explicitly disclose a first signaling interface to sample an inbound signal exclusively in response to rising edges of the timing signal if the sampling-edge value specifies rising-edge sampling and exclusively in response to falling edges of the timing signal if the sampling-edge value specifies falling-edge sampling. 
 	Hsu, however, discloses a first signaling interface to sample an inbound signal exclusively in response to rising edges of the timing signal if the sampling-edge value specifies rising-edge sampling and exclusively in response to falling edges of the timing signal if the sampling-edge value specifies falling-edge sampling [Col.5: 1-24: using rising edges of the clocks to provide sampling time when the sampling circuit is rising-edge triggered, and using falling edges of the clocks to provide sampling time when the sampling circuit is falling-edge triggered].
 	It would have been obvious to one of ordinary skill in the art to have a first signaling interface to sample an inbound signal exclusively in response to rising edges of the timing signal if the sampling-edge value specifies rising-edge sampling and exclusively in response to falling edges of the timing signal if the sampling-edge value specifies falling-edge sampling in order to provide a scheme capable of detecting actual signal quality of a device (Col. 1: 40-45). 	Regarding claim 22, Hsu discloses the integrated-circuit memory component of claim 21 wherein the first signaling interface comprises a command/address interface and the inbound signal comprises a 
 	Gau does not explicitly disclose sampling a signal at a first signaling interface exclusively in response to rising edges of the timing signal if the sampling-edge value specifies rising-edge sampling and exclusively in response to falling edges of the timing signal if the sampling-edge value specifies falling-edge sampling. 
 	Hsu discloses sampling a signal at a first signaling interface exclusively in response to rising edges of the timing signal if the sampling-edge value specifies rising-edge sampling and exclusively in response to falling edges of the timing signal if the sampling-edge value specifies falling-edge sampling [Col.5: 1-24: using rising edges of the clocks to provide sampling time when the sampling circuit is rising-edge triggered, and using falling edges of the clocks to provide sampling time when the sampling circuit is falling-edge triggered].
 It would have been obvious to one of ordinary skill in the art to have a first signaling interface to sample an inbound signal exclusively in response to rising edges of the timing signal if the sampling-edge 
Regarding claim 36, Gau discloses the method of claim 30 wherein storing the sampling edge value within the programmable register comprises storing a first sampling-edge value within the programmable register at a first time, the method further comprising storing a second sampling-edge value within the programmable register at a second time, the second sampling-edge value overwriting the first sampling-edge value and specifying a sampling edge direction, rising or falling, opposite that specified by the first sampling-edge value [¶0043, 0002: storing a value into the buffer during the falling transition of the sampling clock signal wherein a buffer adopting the rising edge and a buffer circuit is divided into two sampling circuits composed of a rising-edge]; while Hsu discloses using rising edges of the clocks to provide sampling time when the sampling circuit is rising-edge triggered, and using falling 
 	Regarding claim 37, Hsu discloses the method of claim 30 further comprising storing a sampling mode value within the programmable register, and wherein sampling the signal at the first signaling interface comprises sampling the signal at the first signaling interface exclusively in response to either rising edges or falling edges of the timing signal if the mode value specifies a first sampling rate, the method further comprising sampling the signal at the first signaling interface in response to both rising edges and falling edges of the timing signal if the mode value specifies a second sampling rate [Col.5: 1-24: using rising edges of the clocks to provide sampling time when the sampling circuit is rising-edge triggered, and using falling edges of the clocks to provide sampling time when the sampling circuit is falling-edge triggered].  	Regarding claim 40, the rationale in the rejection of claim 21 is herein incorporated.
Allowable Subject Matter
Claims 27, 28, and 38, 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. If the Examiner’s assumption is correct that claim 29 depends from claim 28, then claim 29 would inherit the allowability of claim 28. Note that claims “29” and 39 are not allowable on their own merit but only by virtue of being dependent from claim 28 and claim 38, respectively. Thus, any amendment to the independent claims incorporating only the subject matter of non-allowable claims 29 and 39 will trigger and result in a final rejection. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McLeod, Gordon R. (US 20040088598 A1) discloses sampling signals on rising or falling edges of the clock.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARDOCHEE CHERY whose telephone number is (571)272-4246.  The examiner can normally be reached from 900-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Respectfully Submitted,
USPTO

Dated:   March 17, 2022                                           By: /MARDOCHEE CHERY/
Primary Examiner 
Art Unit 2133
Email:Mardochee.Chery@uspto.gov                                                                                                                                                                                          Telephone: 571-272-4246
Facsimile:   571-273-4246